NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR MANUEL HERNANDEZ-                        No.    16-73805
ALCARAZ, AKA Hector Manuel Alcaraz,
AKA Beto Gonzalez, AKA Alberto                  Agency No. A205-314-583
Gutierrez, AKA Alberto Hernandez, AKA
Alberto Hector Hernandez, AKA Alberto
NMN Hernandez, AKA Hector Hernandez,            MEMORANDUM*
AKA Hector Manuel Hernandez,

                Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**


Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Hector Manuel Hernandez-Alcaraz, a native and citizen of Mexico, petitions


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) denial of his motion to reopen for

lack of jurisdiction, and denying his motion to reopen removal proceedings.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion

the denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Hernandez-Alcaraz’s third

motion to reopen as untimely and number-barred where the motion was filed more

than three years after the BIA’s final order, and he failed to establish any statutory

or regulatory exception applies. See 8 U.S.C. § 1229a(c)(7); see 8 C.F.R. §

1003.2(c)(2), (3).

      We lack jurisdiction to review the BIA’s decision not to reopen sua sponte

where Hernandez-Alcaraz fails to establish any legal or constitutional errors

behind the decision. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016) (“[T]his court has jurisdiction to review Board decisions denying sua

sponte reopening for the limited purpose of reviewing the reasoning behind the

decisions for legal or constitutional error.”); 8 C.F.R. § 214.14(c)(1)(ii) (“[a]n alien

who is the subject of a final order of removal . . . is not precluded from filing a

petition for U-1 nonimmigrant status directly with USCIS”).

      We do not consider the extra-record evidence submitted with Hernandez-


                                           2                                     16-73805
Alcaraz’s petition for review. See Dent v. Holder, 627 F.3d 365, 371 (9th Cir.

2010) (stating standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   16-73805